 
Exhibit 10E.08
 
EMPLOYMENT AGREEMENT
 
 
               This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into
by and between OPTICON SYSTEMS, INC., and its Subsidiaries, (the “Company”), and
CRISTINO L. PEREZ (“Employee/CFO”) effective as of October 1, 2009 (“Start
Date”).
RECITAL
 
 
              The Company desires to employ Employee, and Employee is willing to
accept employment by the Company, in each case on the terms and subject to the
conditions set forth in this Agreement.
 
 NOW, THEREFORE, the parties hereto hereby agree as follows:
 
1.  Position and Duties.
 
1.1. Position. During the term of this Agreement, Employee agrees to be employed
by and to serve the Company as Chief Financial Officer; to perform such duties
consistent with such position and as may be assigned to him from time to time by
the Chief Executive Officer.  Employee will also serve as CFO of all wholly
owned subsidiaries, until such time as the Board of Directors considers it
appropriate to segregate that position.  Employee will also continue as a member
of the Board of Directors, without compensation.
 
1.2. The CFO’s principal place of business with respect to his services to the
Company shall be Johannesburg, South Africa, provided that CFO agrees to
undertake such travel as may be required in the performance of his duties.
 
1.3. Duties. As a primary function of this position, the CFO is responsible for
the day-to-day financial operations of the business, including: (1) the
preparation of financial statements of the Company including financial statement
disclosures in accordance with generally accepted accounting principles and in
good form to be audited by OptiCon’s outside auditors, (2) preparation of
financial statements with appropriate disclosures as required, but in no event
later than on a quarterly basis, (3) certification of financial statements files
with the Securities and Exchange Commission (SEC), in accordance with the
Sarbanes-Oxley Act, (4) organize or supervise bookkeeping functions, as
necessary, (5) preparation of documents and work-paper support, in order to
minimize the need for professional outside service, and (6) other duties as
requested by the President/CEO.
 
1.4. Supervision and Direction.  CFO shall carry out his duties and shall report
to the Chief Executive Officer (CEO) of the Company in accordance with the
Company’s policies, rules and procedures in force at the time.  CFO agrees to
support the efforts of all Company employees and understands that achievement of
the overall goals of the Company will require CFO to contribute to initiatives
not defined in CFO’s Position Profile.  Such contributions of effort will be
attributed in CFO’s Objectives and overall Performance Appraisal.
 
1.5. Time Required.  Employee shall devote approximately 15-20 hours per week to
the business of the Company during the initial term of this Agreement.  If the
Company requires significantly more time from the Employee, the compensation
under this Agreement would be negotiated.  The Company acknowledges that the CFO
is and will be providing to other business entities similar to those provided to
the Company.  The CFO shall advise the Company of any conflict of interest
regarding his employment/consultancy with any other company.
 


 
Page 1 of 12

--------------------------------------------------------------------------------

 


 
2.  Term of Employment, Termination. 
 
 
2.1. Term.  The term of employment under this Agreement (the “Term”) shall begin
on Start Date and shall continue through three calendar years after the Start
Date (the last day of such three-year period being the “Expiration Date”),
unless earlier terminated in accordance with Article 2 or extended pursuant to
the following sentence.  Unless written notice is given by the Company or by CFO
to the other at least ninety days prior to the Expiration Date (or any later
date to which the Term shall have been extended in accordance with this Section
2.1) advising that the one giving such notice does not desire to extend or
further extend this Agreement, the Term shall automatically be extended for
additional, successive one-year periods without further action of either the
Company or Employee.
 
2.2. Termination for Cause.  Termination for Cause (as defined in Section 2.7(a)
below) may be effected by the Company at any time during the Term of this
Agreement and shall be effected following approval by the Board of Directors by
written notification to CFO from the CEO, stating the reason for termination. 
Such termination shall be effective immediately upon the giving of such notice,
unless the Board of Directors shall otherwise determine.  Upon Termination for
Cause, CFO shall be paid all accrued salary, any benefits under any plans of the
Company in which he is a participant to the full extent of his  rights under
such plans, accrued vacation pay and any appropriate business expenses incurred
by CFO in connection with his duties hereunder prior to such termination, all to
the date of termination, but CFO shall not be entitled to any other compensation
or reimbursement of any kind, including without limitation, severance
compensation. 
 
2.3. Voluntary Termination.  In the event of a Voluntary Termination (as defined
in Section 2.8.c. below), the Company shall pay to CFO all accrued salary, bonus
compensation to the extent earned, any benefits under any plans of the Company
in which he is a participant to the full extent of his  rights under such plans,
accrued vacation pay and any appropriate business expenses incurred by CFO in
connection with his duties hereunder, all to the date of termination, but no
other compensation or reimbursement of any kind, including without limitation,
severance compensation.  CFO may affect a Voluntary Termination by giving sixty
days’ prior written notice of such termination to the Company.
 
2.4. Termination by Death.  In the event of CFO’s  death during the Term of this
Agreement, CFO’s  employment shall be deemed to have terminated as of the last
day of the month during which his death occurs and the Company shall pay to his
estate or such beneficiaries, as CFO may from time to time designate, all
accrued salary, any benefits under any plans of the Company in which he is a
participant to the full extent of his  rights under such plans, accrued vacation
pay and any appropriate business expenses incurred by CFO in connection with his
duties hereunder, all to the date of termination.  CFO’s  estate shall be paid
additional compensation, including a pro rata computation of all partially
vested compensation, calculated on a per week basis, from the first date of the
current vesting period until the last date the CFO reported to work.
 
2.5. a. Termination by Reason of Disability.  If, during the Term of this
Agreement, a physician selected by the Company certifies that CFO has become
physically or mentally incapacitated or unable to perform his duties under this
Agreement, and that such incapacity has continued for a period of 180 calendar
days within any period of 365 consecutive days, the Company shall have the right
to terminate CFO’s  employment hereunder by written notification to Employee,
and such termination shall be effective on the seventh day following the giving
of such notice (“Termination by Reason of Disability”).  In such event, the
Company will pay to CFO all accrued salary, any benefits under any plans of the
Company in which he is a participant to the full extent of his  rights under
such plans, accrued vacation pay, any appropriate business expenses incurred by
CFO in connection with his duties hereunder, all to the date of termination, and
all severance compensation required under Section 4.1.  CFO shall be paid
additional compensation, including a pro rata computation of all partially
vested compensation, calculated on a per week basis, from the first date of the
current vesting period until the last date the CFO reported to work. 
 


 
Page 2 of 12

--------------------------------------------------------------------------------

 


 
b. In the event of a Termination by Reason of Disability, upon the termination
of the disability, the Company will use its best efforts to reemploy Employee,
provided that such reemployment need not be in the same capacity or at the same
salary or benefits level as in effect prior to the Termination by Reason of
Disability, and compensation paid for a partial vesting period will not be
eligible toward future vesting opportunity. 
 
2.6. CFO’s Obligation Upon Termination.  Upon the Termination of CFO’s
employment for any reason, CFO shall immediately return to the Company all
personal property and proprietary information in his possession belonging to the
Company.  Unless and until CFO has complied with this Section (which shall be
determined by the Company’s standard termination and check-out procedures), the
Company shall have no obligation to make any payment of any kind to CFO
hereunder.
 
2.7. Definitions.  For purposes of this Agreement the following terms shall have
the following meanings:
 
(a).  “Termination for Cause” shall mean termination by the Company of
CFO’s  employment by the Company by reason of:
 
   (i)  CFO’s  willful dishonesty towards, fraud upon, or deliberate injury or
attempted injury to, or breach of fiduciary duty to, the Company;
 
   (ii)  CFO’s  material breach of this Agreement, including any Exhibit hereto,
or any other agreement to which CFO and the Company are parties;
 
   (iii)  CFO’s  use or possession of illegal drugs at any time, illegal use of
prescription drugs during working hours or on Company property or CFO reporting
to work (which includes activities away from Company offices) under the
influence of illegal drugs, above the legal limit of alcohol or illegal use of
prescription drugs;
 
   (iv)  Conduct by Employee, whether or not in connection with the performance
of the duties contemplated hereunder, that would result in serious prejudice to
the interests of or material embarrassment to the Company if CFO were to
continue to be employed, including, without limitation, the conviction of a
felony or a good faith determination by the Board of Directors that CFO has
committed acts involving moral turpitude;
 
   (v)  Any material violation of any written rule, regulation or policy of the
Company by CFO or CFO’s failure to follow reasonable instructions or directions
of the CEO of the Company (as it relates to the CFO’s job description) or any
policy, rule or procedure of the Company in force from time to time; provided,
that CFO shall have fifteen days to cure such violation upon written notice of
his violation described in reasonable detail.  Any changes to Company policies,
rules and procedures must be provided to CFO in writing ten days prior to the
changes becoming effective.
 
(b).  “Voluntary Termination” shall mean termination by CFO of CFO’s  employment
other than (i) Termination by Reason of Disability and (ii) Termination by
reason of CFO’s  Death.
 
3.  Salary, Bonus, and Benefits Compensation.
 
3.1. Base Salary As compensation for the services to be rendered by CFO to the
Company as provided in Section 1 and subject to the terms and conditions of
Section 2, the Company agrees to pay to CFO $5,000.00 per month; $3,000.00 is to
be paid in cash or S8 Shares of Company stock, and $2,000.00 will be deferred
compensation.
 


 
Page 3 of 12

--------------------------------------------------------------------------------

 


 
a. Amounts deferred will be paid upon receipt of Company’s funding of its
PowerCon Systems, Inc. Subsidiary in the amount of $250,000 or greater. If
Company is unable to secure investment capital, debt financing, grant funding,
or revenue by December 31, 2009, it may be necessary to extend the deferred
compensation or a portion of it for an additional period of time.  If at that
time the CFO no longer wishes to continue in this manner, the initial deferred
compensation will be paid in S8 Company stock.
 
3.2 Share Compensation. The CFO Incentive Plan, (EIP) will define bonuses to be
paid for the achievement of specific goals and objectives approved by the Board
of Directors.  Bonus compensation may be in cash, common stock, stock options,
stock grants and other elements of participation at the discretion of the Board
of Directors.   The  Board has approved the following:
 
a. CFO is eligible to receive 225,000 shares of stock in the Company’s
wholly-owned Subsidiary, PowerCon Systems, Inc., (PCS) by achievement of goals
and objectives defined in his PMP, established by the CEO/Chairman approved by
the Board of Directors.  Annually on the anniversary of his Start Date, 75,000
of these restricted shares will be eligible to vest, based on CFO’s  percentage
of accomplishment of his approved PMP goals and objectives.
 
b. Performance reviews will be conducted on a six-month basis.  CFO will be
eligible to vest 50% of his annual stock allocation if the goals and objectives
approved by the Board of Directors spanning the past six months’ performance
have been achieved. Under the conditions of achievement aforementioned, vesting
shall occur over the three year term, on the six (6) month anniversary dates
from the CFO’s  Start Date.  Should CFO miss his objectives at his six-month
performance review, he shall be eligible to vest said shares upon achievement of
those objectives, subject to the approval of the Board of Directors.
 
c. CFO will receive an allocation equal to 100% of vested PCS stock, in stock
options of Company stock at $.08 per share.  For every one (1) share of PCS
stock earned and vested, the matching allocation of Company stock options shall
be one (1) share, eligible at any point in time that PCS shares are vested.
 
3.3  Bonus  The Board of Directors may establish a goal or incentive for the
Company, which may include a target revenue goal, delivery of a product,
consummation of a merger, asset base, etc.  CFO shall be considered for a bonus
for achievement of the goals or initiatives established by the Board.
 
a. In support of the Company’s Strategic Goal to acquire investment capital and
funding in PowerCon Systems, Inc., CFO is eligible to participate in a Bonus
Incentive Program that offers incremental compensation based on the criteria
established by the Board of Directors.
 
3.4 Additional Benefits.  During the Term of this Agreement, CFO shall be
entitled to the following benefits:
 
 (a)  Benefits.  CFO shall be included in all group insurance plans and other
benefit plans and programs made available to Senior Management Employees of the
Company.
 
(b)  Vacation.  CFO is entitled to take thee (3) weeks of paid vacation during
the term of employment, accrued quarterly. 
 
(c)  Approved Absences.  CFO will notify the CEO of necessary absence on an
individual basis for legitimate reasons including, but not limited to, sick
days, family emergencies, and religious holidays. 
 


 
Page 4 of 12

--------------------------------------------------------------------------------

 


 
(d)  Reimbursement for Expenses.  The Company shall reimburse CFO for reasonable
out-of-pocket business, travel and entertainment expenses incurred by CFO in
connection with his duties under this Agreement in accordance with the Company’s
reimbursement policy in effect at the time.  To receive reimbursement, the CFO
must submit a written expense report, attaching receipts thereto, listing all
expenses to be reimbursed, the amount of each, the business purpose or benefit
of the expense and such other information as may be required to satisfy the
requirements of the Internal Revenue Code for deduction of such expenses by the
Company.  Reimbursement will occur within six working days of Expense Report
submission.
 
(e)  Allowances.  The Company shall pay to or for the benefit of CFO allowances
for parking, telephone, computers, and other necessities for the conduct of
business, at the discretion and approval of the Board of Directors.
 
4. Other Agreements. 
 
4.1. Severance Compensation. In the event that CFO is terminated without cause,
the CFO will receive an allocation of stock commensurate with their
contributions to Company, as determined by their prior Performance Appraisal,
based on the achievement of their Objectives.  If the CFO is terminated without
cause, has achieved their Objectives, and has been employed full-time with the
Company: 


a. for a period of up to 6 months, CFO will receive 1/6 of their total stock
allocation;
b. for a period of 6 to 12 months, CFO will receive 1/3 of their total stock
allocation;
c. for a period of 12 to 18 months, CFO will receive 1/2 of their total stock
allocation;
d. for a period of 18-24 months, CFO will receive 2/3 of their total stock
allocation;
e. for a period of 24-30 months, CFO will receive 5/6 of their total stock
allocation;
f. for a period of 30-36 months, CFO will receive 100% of their total stock
allocation.  
g. In appreciation for his contribution to the efforts of the Company, CFO will
receive Company S8 stock, equivalent to six months base salary.
h. CFO will receive an additional allocation of Company S8 shares of stock,
equal to 50% of vested PCS stock. 
 
4.2 CFO agrees that to induce the Company to enter into this Agreement, he has
concurrently executed and delivered to the Company (a) an CFO Non-Disclosure
Agreement and Proprietary Rights Assignment dated as of event date herewith, in
the form of Exhibit A hereto, and (b) a Non-Solicitation and Non-Competition
Agreement dated as of even date herewith, in the form of Exhibit B hereto.  CFO
hereby covenants and agrees to fully abide by each and every term of such
agreements, and agrees and understands that a breach or violation by CFO of any
provision of any provision of either of such agreements shall constitute grounds
for Termination for Cause, and that no such termination shall limit or affect
any other rights and remedies of the Company arising out of or in connection
with any such breach or violation.  The covenants on the part of CFO contained
in such agreements shall survive termination of this Agreement, regardless of
the reason for such termination, unless specifically excluded by this Agreement.
CFO hereby represents and acknowledges that the Company is relying on the
covenants contained in such agreements in entering into this Agreement, and that
the terms and conditions of the covenants contained in such agreements are fair
and reasonable.
 
 5.  Miscellaneous.
 
 5.1. Waiver.  The waiver of the breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach of the same or
other provision hereof.
 


 
Page 5 of 12

--------------------------------------------------------------------------------

 


 
 5.2. Entire Agreement; Modifications.  This Agreement represents the entire
understanding among the parties with respect to the subject matter hereof, and
this Agreement supersedes any and all prior understandings, agreements, plans
and negotiations, whether written or oral with respect to the subject matter
hereof including without limitation, any understandings, agreements or
obligations respecting any past or future compensation, bonuses, reimbursements
or other payments to CFO from the Company.  All modifications to this Agreement
must be in writing and signed by both parties hereto.
 
 5.3. Notices.  All notices and other communications under this Agreement shall
be in writing and shall be given by first class mail, certified or registered
with return receipt requested, and shall be deemed to have been duly given three
(3) days after mailing to the respective persons named below:
 
If to the Company:
 
OptiCon Systems Inc.,
449 Central Avenue, Suite 105, St. Petersburg, FL  33701
Attn: Sam Talari, Chairman of the Board
 
If to Employee:
 
Cristino L. Perez
P.O. Box 20461, Tampa, Florida 33622 or
via e-mail at crisperez07@gmail.com 
 
Any party may change such party’s address for notices by notice duly given
pursuant to this Section.
 
 5.4. Headings.  The Section headings herein are intended for reference and
shall not by themselves determine the construction or interpretation of this
Agreement.
 
 5.5. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.
 
 5.6. Severability.  Should a court or other body of competent jurisdiction
determines that any provision of this Agreement is invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, and all other
provisions of this Agreement shall be deemed valid and enforceable to the extent
possible.
 
 5.7. Benefits of Agreement.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the executors, administrators, heirs,
successors and assigns of the parties; provided, however, that except as herein
expressly provided, this Agreement shall not be assignable either by the Company
(except to an affiliate of the Company) or by Employee.
 
 5.8. Counterparts.  This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one and the same Agreement.
 
 5.9. Withholdings.  All compensation and benefits to CFO hereunder shall be
subject to all applicable federal, state, local and other withholdings and
similar taxes and other payments required by applicable law.
 
 5.10. Remedies.  All rights and remedies of the Company and of the CFO
hereunder shall be cumulative and the exercise of any right or remedy shall not
preclude the exercise of another.
 
 5.11. Interpretation Review.  Counsel in the negotiation and execution of this
Agreement has represented both parties to this Agreement, and no inference shall
be drawn against the drafting party.  CFO acknowledges that he has in fact
reviewed and discussed this Agreement with his counsel and that he understands
and assents to the terms hereof.
 


 
Page 6 of 12

--------------------------------------------------------------------------------

 


 


 
 
 5.12. Arbitration.  Any controversy or claim arising out of or relating to this
agreement, or breach thereof (other than any action by the Company seeking an
injunction or equitable relief under the CFO Non-Disclosure Agreement and
Proprietary Rights Assignment or the Non-Solicitation and Non-Competition
Agreement executed by the Employee, as amended from time to time) shall be
settled by binding arbitration to be held in Tampa, Florida, in accordance with
the Rules of the American Arbitration Association, and judgment upon any proper
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.  There shall be three arbitrators, one to be chosen
directly by each party at will, and the third arbitrator to be selected by the
two arbitrators so chosen.  To the extent permitted by the rules of the American
Arbitration Association, the selected arbitrators may grant equitable relief. 
Each party shall pay the fees of the arbitrator selected by him and his own
attorneys, and the expenses of his witnesses and all other expenses connected
with the presentation of his case.  The cost of the arbitration including the
cost of the record of transcripts thereof, in any, administrative fees, and all
other fees and cost shall be borne equally by the parties.  The rules of
discovery of the Federal District Court for the Middle District of Florida shall
govern discovery conducted by the parties, who shall have the right to apply to
said court for enforcement thereof.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of October 1, 2009.
 
 OptiCon Systems, Inc.                                                        
 
 Employee
           
By:   /s/ Sam Talari
 
/s/ Cristino L. Perez
         Sam Talari, Chairman               
 
Cristino L. Perez    

 
 


 
Page 7 of 12

--------------------------------------------------------------------------------

 


 
EXHIBIT “A”
 


CFO NON-DISCLOSURE AGREEMENT
AND PROPRIETARY RIGHTS ASSIGNMENT
 
               In return for new or continued employment by OptiCon Systems,
Inc., and its Subsidiaries,  (“Company “), the undersigned, Cristino L. Perez 
(“Employee”) agrees as follows:
 
 
               1.  I agree during the Term of my employment to promptly disclose
and describe to the Company all ideas, inventions, improvements, discoveries,
enhancements, modifications, technical developments, and works of authorship
(including all writings, computer programs, software and firmware), whether or
not patentable or copyrightable, and whether in oral, written, or in machine
readable form, which relate to or may be deemed to be useful to the Company’s
business as presently conducted or as it may be conducted in the future, which
are conceived, reduced to practice, or authored by me, solely or jointly with
others, at any future time within the scope of my employment or with the use of
the Company’s time, material, facilities or funds (the “Work Product”).
 
 
               2.  I hereby assign to the Company my entire right to all of the
Work Product and agree that the Work Product is and will be the sole and
exclusive property of the Company.  I will not, however, be required to assign
to the Company any invention that I developed entirely on my own time without
using the Company’s funds, equipment, materials or facilities, unless such
invention either:  (i) relates to the Company’s business or actual or
demonstrably anticipated research or development of the Company, or (ii) results
from or is related to or suggested by any Company research, development or other
activities, including without limitation any work performed by me for the
Company.  I agree to take any acts and to execute any documents that the Company
reasonably requests in order to evidence any assignment that I am required to
make under this paragraph.  Except for any written agreement between the
Company, and me I will not be entitled to any royalty, commission, or other
payment or license or right with respect to the Work Product except as
specifically agreed to in this agreement.
 
 
               3.  No Work Product will be made available by me to others during
or following the term of my employment unless the Company consents in writing
except as specifically agreed to in this agreement.
 
 
               4.  I hereby grant and agree to grant to the Company the right to
obtain, for its benefit and in its name, patents and patent applications
(including without limitation original, continuation, reissue, utility and
design patents, patents of addition, confirmation patents, registration patents,
utility models, etc., and all other types of patents and the like, and all
renewals and extensions of any of them) for the Work Product in all countries.
 
 
               5.  Both during and after the term of my employment, I will
maintain in confidence, and will not disclosure or use or retain for my benefit
or the benefit of anyone other than the Company any secret, proprietary or
confidential information or trade secrets or know-how belonging to or in the
possession of the Company (the “Proprietary Information”), except to the extent
required to perform my assigned duties on behalf of the Company in my capacity
as an CFO of the Company.  The Proprietary Information which I agree to maintain
in confidence includes, but is not limited to, technical and business
information relating to the Company’s inventions or products, research and
development, finances, customers, marketing, future business plans, machines,
equipment, services, systems, supply sources, cost of operations, business
dealings, pricing methods, regulatory matters, software, contracts, contract
performance, formulae, processes, business methods, and any information
belonging to customers and suppliers of the Company which may have been
disclosed to me as the result my being as an CFO of the Company.  My promise to
maintain the confidentiality of the Proprietary Information will apply whether
or not the Proprietary Information is in written or permanent form, whether or
not is was developed by me or by others employed by the Company or was obtained
by the Company from third parties, and whether or not the Proprietary
Information has been identified by the Company as secret or confidential except
as specifically agreed to in this agreement.
 


 
Page 8 of 12

--------------------------------------------------------------------------------

 


 


 
 
               6.  All records, reports, notes, compilations or other recorded
matter, and any copies or reproductions thereof, that relate to the Company’s
operations, activities, or business, which were made or received by me during
the term of my employment (the “Company Materials”) are and shall continue
forever to be the Company’s exclusive property, and I will keep the same at all
times in the Company’s custody and subject to its control.  Upon termination of
my employment or at the request of the Company before termination, I will
deliver to the Company all written and tangible material in my possession
incorporating the Work Product, the Proprietary Information and the Company
Materials except as specifically agreed to in this agreement.
 
 
               7.  I agree to cooperate with the Company or its designees, both
during and after the term of my employment, in procuring, maintaining and
protecting the Company’s rights in the Work Product and the Proprietary
Information, including without limitation patents and copyrights.  I will sign
all papers which the Company deems necessary or desirable for the procurement,
maintenance and protection of such rights.  I will keep and maintain adequate
and current written records of all Work Product in the form of notes, sketches,
drawings, or reports related to the Work product in the manner and form
requested by the Company, and such records shall be and remain the property of
the Company and be available to the Company at all times except as specifically
agreed to in this agreement.
 
 
               8.  There is no other contract or duty on my part now in
existence to assign Work Product or that is inconsistent with this Agreement.  I
will not disclose or induce the Company to use or bring onto the Company’s
premises any confidential information or material that I am now aware of or
become aware of which belongs to anyone other than the Company.  During my
employment by the Company, I will not accept or engage in any employment,
consulting, or other activity (a) detrimental or incompatible with my
obligations to the Company, including without limitation my obligations under
this Agreement, or (b) in any business competitive with the Company’s business
as it is presently conducted or as it may be conducted at any future time during
my employment.
 
 
               9.  I acknowledge that my obligations and promises under this
Agreement are of a unique and intellectual character, which gives them
particular value.  A breach of any of the promises or agreements contained
herein will result in irreparable and continuing damage to the Company for which
there will be no adequate remedy at law, and I agree that in addition to any
other rights and remedies of the Company for such breach (including monetary
damages, if appropriate), the Company is entitled to injunctive relieve and/or a
decree for specific performance if I breach this Agreement.  All rights and
remedies of the Company for a breach by me of this Agreement shall be cumulative
and the exercise of any right or remedy by the Company will not preclude the
exercise of another.
 
               10.  Unless there is a written employment agreement for a
specified term in effect between the Company and I, the Company or I may
terminate my employment at any time, with or without cause, however, such
termination will not affect the Company’s rights or my obligations under this
Agreement except as specifically defined in this agreement.  This Agreement
represents the entire understanding between me and the Company as to the subject
matter hereof.  This Agreement may not be modified or amended except in a
written document signed by me and the Company.  This Agreement shall inure to
the benefit of the Company’s successors and assigns and shall be binding on my
heirs, administrators and legal representatives.
 
               11.  If the Company waives a breach by me of any provision of
this Agreement, such waiver shall not operate or be construed as a waiver of any
other or subsequent breach by me.  If any provision of this Agreement is held to
be invalid, void, or unenforceable, the remaining provisions shall nevertheless
continue in full force and effect without being impaired or invalidated in any
way.
 


 
Page 9 of 12

--------------------------------------------------------------------------------

 


 
               12.  I agree that my promises contained in this Agreement are a
material inducement to the Company’s giving me employment, that the matters I
have agreed to are fair and reasonable under the circumstances, that any
Proprietary Information I receive during the course of my employment may affect
the effective and successful conduct of the Company’s business and goodwill, and
that the proprietary Information is provided to me in confidence due to my
employment and my need to know such information in order to completely and
competently perform my duties and obligations on behalf of the Company.
 
               13.  I agree that Article 6 - Miscellaneous of my Employment
Agreement with the Company is incorporated herein by this reference.
 
               14.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, effective as of October 1,
2009.
 
OptiCon Systems, Inc.            
   Employee
 
/s/ Sam Talari
 /s/ Cristino L. Perez
Sam Talari, Chairman                   
 Cristino L. Perez

        
 
 
 


 
Page 10 of 12

--------------------------------------------------------------------------------

 


 


 
 
EXHIBIT “B”
 
NON-SOLICITATION AND NON-COMPETITION AGREEMENT
 
              This Non-Solicitation and Non-Competition Agreement (“Agreement”)
is made and entered into as of the date set forth below, by Cristino L. Perez 
(“Employee”) in favor and for the benefit of OptiCon Systems, Inc., and its
Subsidiaries (the “Company”).
 
RECITALS
 
              In order to induce the Company to enter into and perform that
certain Employment Agreement dated as of even date herewith between the Company
and CFO (the “Employment Agreement” and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, CFO
hereby agrees as follows:
 
               1.  Non-Solicitation; Non-Competition.  The period from the Start
Date through the Termination Date, as defined in Section 2 of the Employment
Agreement, plus one year after the Termination Date is defined for this
Agreement as the “Non-Competition Period”.  During the Non-Competition Period,
CFO shall not, without the Company’s prior written consent, directly or
indirectly, (a) call on any person or entity who, at the time of such call, is a
customer of the Company or any parent or subsidiary of the Company, with respect
to the purchase of any goods or services which are, at the time, being offered
by the Company or any parent or subsidiary of the Company or which are under
development by the Company or any parent or subsidiary of the Company at the
time of CFO’s  employment, (b) solicit or induce or attempt to solicit or induce
any customer of the Company or any parent or subsidiary of the Company to
reduce, or take any action which would reduce, its business with the Company or
any parent or subsidiary of the Company, (c) solicit or attempt to solicit any
Employees of the Company or any parent or subsidiary of the Company to leave the
employ of the Company or any parent or subsidiary of the Company, or (d) hire
any Employees or former Employees of the Company or any parent or subsidiary of
the Company or cause any entity with which CFO is affiliated or in which CFO
owns an equity interest to hire any such Employees or former Employees except as
specifically defined in this agreement.  As used herein, the term “former
Employee” means a person who has been an CFO of the Company or any parent or
subsidiary of the Company within the twelve-month period prior to the date of
determination.
 
              2.  Notice of Subsequent Employment.  CFO agrees that during the
Non-Competition Period CFO will keep the Company informed of the names and
addresses of all persons, firms or corporations by or for whom he is employed
from time to time, or for whom he acts as agent or consultant or in whom he may
own any one percent (1%) or more equity interest; and CFO also agrees that if,
during such time, he conducts any business on his own account or as a partner or
co-venturer, he shall keep the Company informed of that fact and of the nature,
names and addresses of such business as conducted from time to time.
 
               3.  Breach.  CFO agrees that a remedy at law for breach of the
covenants contained herein would be inadequate, that the Company would suffer
irreparable harm as a result of such breach and that in addition to any other
rights and remedies of the Company for such breach, the Company shall be
entitled to apply to a court of competent jurisdiction for temporary and
permanent injunction or an order for specific performance of such covenants,
and, if the Company prevails, to recover from CFO all costs of any such action
brought by the Company, including without limitation reasonable attorneys’ fees
and expenses.
 


 
Page 11 of 12

--------------------------------------------------------------------------------

 


 
               4.  Enforcement.  It is the desire and intent of CFO that the
covenants of CFO contained herein shall be enforced to the fullest extent
permissible under the laws and public policies of each jurisdiction in which
enforcement is sought.  If any particular provision(s) of this Agreement shall
be adjudicated to be invalid or unenforceable, such provision(s) shall be deemed
amended to provide restrictions to the fullest extent permissible, consistent
with applicable law and policies, and such amendment shall apply only with
respect to the particular jurisdiction in which such adjudication is made.  If
such deemed amendment is not allowed by the adjudicating body, the offending
provision shall be deleted and the remainder of this Agreement shall not be
affected.  This Agreement shall be in addition to and not in lieu of any other
noncompetition or similar covenants of CFO entered into prior to or after the
date hereof (unless otherwise provided in a written agreement signed by the
Company).
 
              5.  Miscellaneous.
 
               5.1 Waiver.  The waiver of the breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of the same or other provision hereof.
 
               5.2 Modification; Amendment.  Any modification or amendment to
this Agreement must be in writing and signed by the Company and Employee.
 
               5.3 Notices.  All notices and other communications under this
Agreement shall be in writing and shall be given as specified in Section 6.3 of
the Employment Agreement.
 
              5.4 Headings.  The Section headings herein are intended for
reference and shall not by themselves determine the construction or
interpretation of this Agreement.
 
               5.5 Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida.
 
               5.6 Severability.  Should a court or other body of competent
jurisdiction determine that any provision of this Agreement is excessive in
scope or otherwise invalid or unenforceable, such provision shall be adjusted
rather than voided, if possible, and all other provisions of this Agreement
shall be deemed valid and enforceable to the extent possible.
 
               5.7 Benefits of Agreement.  The provisions of this Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of Employee, and shall inure to the benefit of the Company and its
successors and assigns.
 
               5.8 Remedies.  All rights and remedies of the Company hereunder
shall be cumulative and the exercise of any right or remedy shall not preclude
the exercise of another.
 
               5.9 Interpretation; Review.  CFO acknowledges that he has in fact
reviewed and discussed this Agreement with her counsel and that he understands
and voluntarily agrees to all of the terms hereof.
 
              5.10  I agree that Article 6 - Miscellaneous of my Employment
Agreement with the Company is incorporated herein by this reference
 
               IN WITNESS WHEREOF, the undersigned Employee has executed this
Agreement effective as of October 1, 2009. 
 
OptiCon Systems, Inc.            
   Employee
 
/s/ Sam Talari
 /s/ Cristino L. Perez
Sam Talari, Chairman                   
 Cristino L. Perez

        
 
 
 
 
Page 12 of 12

--------------------------------------------------------------------------------

 

